Citation Nr: 1753578	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of entitlement to Dependency and Indemnity Compensation (DIC) benefits.

2.  Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of entitlement to death pension benefits.

3.  Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1968, to include service in Vietnam from April 1966 to November 1966.  The appellant claims that the Veteran died on May [REDACTED], 1995 and that she is Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating action by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which denied the appellant's claims because discrepancies in the record prevent verification that the person identified as being deceased is the Veteran.  

In April 2017 the appellant testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The appellant has claimed entitlement to DIC benefits, death pension, and accrued benefits on the basis that she was married to the Veteran at the time of his death in May 1995.  The death certificate submitted by the appellant reflects that [REDACTED], A.K.A., [REDACTED], died on May [REDACTED], 1995 from lung cancer.  Lung cancer is disease for which presumptive service connection is warranted based upon herbicide exposure.  As previously noted, the Veteran served in country in Vietnam. 

The record contains a birth certificate for the Veteran, which reflects that his name is [REDACTED], his date of birth is December [REDACTED], 1947, and his mother's name is [REDACTED].  It also reflects that he was born in St. Louis City.

The Veteran's DD Form 214 reflects the name [REDACTED].  It reflects a date of birth matching the birth certificate and a social security number matching the instant claims file number.  

The record contains a marriage license and certificate indicating that [REDACTED], date of birth December [REDACTED], 1946, married [REDACTED] on July [REDACTED], 1968 in North Carolina.  The marriage license reflects that the groom's mother's name was [REDACTED] and father's name was [REDACTED].  Two North Carolina birth certificates of record indicate that [REDACTED] gave birth to a girl in February 1965 and a boy in July 1966.  No father is listed on the birth certificates.  An August 1975 letter from VA to the Veteran indicates he was awarded educational allowance.  It was specifically noted that the award included additional allowance for his spouse and children.

A May 1995 certificate of marriage from Jefferson County notes that [REDACTED] and the appellant were married on September [REDACTED], 1978.  In August 2016 the appellant submitted a July 2016 Mississippi, Jefferson County marriage certificate indicating that she and [REDACTED] were married on September [REDACTED], 1978.  

Birth Certificates from the state of Mississippi reflect that two children, [REDACTED] and [REDACTED] were born to the appellant (mother) and [REDACTED] (father) in August 1979 and October 1981, respectively.

A death certificate of record reflects that [REDACTED], A.K.A. [REDACTED], date of birth December [REDACTED], 1946, born in St. Louis, died on May [REDACTED], 1995 of lung cancer with metastasis to brain.  The mother of the decedent was noted to be [REDACTED].  It was noted that at the time of his death the decedent was married to the appellant.  

A March 2013 letter from VA to the appellant requests that she provide the dates of the Veteran's incarceration, address of prison(s), and reasons for incarceration.  It further asks that she provide statements from the Veteran's family explaining why the Veteran was using the name [REDACTED], including information from the Veteran's brother who is named [REDACTED], explaining whether he knew the Veteran was using his name and when he became aware of this.  The appellant was also asked to state whether she or members of the Veteran's family knew about the Veteran's prior marriage or children from any prior marriage.  Finally, she was told that her children may provide statements regarding the Veteran, and that she should provide any legal documents in which she claimed [REDACTED] as her husband (such as an insurance policy).

In September 2016 the appellant submitted partial court documents, at least two pages of which are from a 1990 criminal case against [REDACTED], which reflects that he was using the alias [REDACTED].  The document also seems to indicate that [REDACTED] and "[REDACTED]" had the same fingerprints.  Further, it notes that "the defendant" has four half-brothers, including a brother named [REDACTED] who lives in Missouri.  It was noted that the defendant enlisted in the Marine Corps in December 1964 and it lists a service number that matches the Veteran's service number found on his DD Form 214.  It was also noted that the defendant was incarcerated in North Carolina from 1970 to October 1974 due to a robbery conviction.  It was further noted that the defendant advised he began using the name [REDACTED] in 1977 and his acquaintances and wife were unaware of his true identity.  Finally, although the document is clearly part of a multi-page document, and previous pages and subsequent pages are missing, at the bottom of the document it notes that the defendant married [REDACTED] in North Carolina when he was 19 years old.

The appellant, through testimony and in written statements indicated that she met the Veteran in March 1977 in Mississippi when she was a teacher.  He told her his name was [REDACTED].  At some point he told her he changed his name to [REDACTED].  She said that she insisted they get married under his real name, and testified that the marriage certificate lists [REDACTED].  After they were married she began using the name [REDACTED].  In 1988 she said she received a call stating that he had been arrested.  She said he then told her that he had been on parole status from North Carolina when he met her.  She said he left in 1988 and then in 1990 he got in trouble in Springfield, Missouri and she went there to testify at the trial, which she said was drug related.  She stated that it came out that his real name was [REDACTED].  She testified at the hearing before the undersigned that he was in the federal penitentiary when he died in 1995.  The appellant further testified that while married to the Veteran, unbeknownst to her, he began dating a woman who worked for the Social Security Administration office where they lived and that woman helped him get a different social security number; that is the social security number listed on the death certificate.  She stated that on the new social security number information he listed his mother as [REDACTED], who was his grandmother.  Finally, the appellant testified that she thinks the Veteran put a different birthdate down which led to his death certificate being a year off with respect to his date of birth.  

In a September 2016 written statement the appellant indicated that she had contacted the Missouri Department of Vital Statistics in order to get the death certificate changed (to presumably reflect the Veteran's true name), but that they told her she needed a court order.  She then indicated that she has been in touch with the court.  However, there is no information in the claims file to indicate that she followed up on this line of inquiry or that she submitted any information in this regard.

At the hearing the undersigned indicated that it might be helpful if the appellant could submit written documentation from a member of the Veteran's family stating that he was in fact [REDACTED] and he changed his name to [REDACTED].

In May 2017 two sworn statements from two of [REDACTED]' first cousins were received.  Both statements indicate that the authors of the statements are in fact first cousins of [REDACTED], that [REDACTED] mother's name was [REDACTED], and that he married the appellant and they had two children whose names are listed (last names are [REDACTED]).  

Unfortunately, nothing in the record from anyone but the appellant affirms that the Veteran, [REDACTED], died on May [REDACTED], 1995.  Moreover, the affidavits from the Veteran's cousins do not state that the Veteran changed his name to [REDACTED] or that he died in prison on May [REDACTED], 1995, or why he changed his name.  Nothing in the record except the appellant's statements reflects that the social security number used by [REDACTED], which is listed on the death certificate, is associated with the Veteran, [REDACTED].  Importantly, if the appellant has any information regarding the Veteran's attempt to obtain a second social security number, such as she testified to, that the Veteran indicated his mother was [REDACTED], then she should provide such documentation.  There is further confusion insofar as there are two certificates of marriage between the appellant and Mr. [REDACTED], one stating that she married [REDACTED] and the other stating she married the Veteran, [REDACTED].  Further, the appellant has not provided, as asked for in VA's March 2013 letter to her, dates of the Veteran's incarceration, location of incarceration and the reason for incarceration.  She has also not provided information regarding whether she was aware of the Veteran's prior marriage to [REDACTED], or whether she was aware if they were ever divorced.  Finally, although she submitted a typed statement from her daughter in May 2013, it is not signed.  

Under the circumstances, the Board finds that a remand is required in order to provide the appellant with another opportunity to submit corroborating evidence/additional documentation such as is listed above.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she provide an explanation as to why she submitted two marriage certificates, one indicating that she married [REDACTED], and another indicating that she married [REDACTED].  She should explain the Veteran's use of the name [REDACTED] in addition to his claimed use of the name [REDACTED].

The appellant should also be asked to provide any information she has from the Department of Vital Statistics or any information regarding her attempt to obtain a court order to change the decedent's name on the death certificate.

The appellant should also be requested to provide any documentation she has regarding the Veteran's alleged application for a second social security number under a different name (as she had testified before the undersigned that he had indicated that [REDACTED] was his mother with respect to obtaining a second social security number).  

The appellant should provide a complete list of dates of the Veteran's incarceration(s), location of incarceration(s) and the reason for incarceration(s).

The appellant should be requested to provide a statement or statements from the Veteran's family member(s), including from the cousins who provided the May 2017 statements, in which the family members acknowledge that they know the Veteran changed his name to [REDACTED] and when they became aware of the Veteran having changed his name.  The appellant should specifically be requested to obtain a statement from the Veteran's brother [REDACTED] regarding whether he was aware the Veteran was using his name and when he became aware of it.

Finally, the appellant should be instructed to provide a statement indicating whether she was aware of the Veteran's previous marriage to [REDACTED] and of any children the Veteran had with Ms. [REDACTED], and if she is aware if or how the marriage ended.

2.  Thereafter, undertake any additional development indicated as a result of any information provided by the appellant or the Veteran's family members in response to number 1 above.

3.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the appellant a supplemental statement of the case and allow her a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




